—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered August 10, 1995, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Having been indicted on one count each of criminal possession of a controlled substance in the third degree, criminal sale *685of a controlled substance in the third dégree and criminal possession of a controlled substance in the fifth degree, defendant pleaded guilty to the latter count in satisfaction of the entire indictment, as well as another pending charge, and was sentenced to one year in jail. The plea was entered into on the express agreement that defendant would be sentenced to a one-year jail term.
Defense counsel argues that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved as counsel. After reviewing defense counsel’s appellate submissions and the plea allocution, which reveals that defendant’s plea was entered into knowingly, voluntarily and intelligently, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.